UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013  June 30, 2013 Item 1: Reports to Shareholders Semiannual Report | June 30, 2013 Vanguard 500 Index Fund > For the six months ended June 30, 2013, Vanguard 500 Index Fund closely tracked the 13.82% return of its benchmark, the Standard & Poor’s 500 Index. > The fund finished with its strongest first half of any year since 1998. > Financial, health care, and consumer discretionary stocks contributed the most to the fund’s return. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 6 Performance Summary. 8 Financial Statements. 9 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangement. 29 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2013 Total Returns Vanguard 500 Index Fund Investor Shares 13.74% Admiral™ Shares 13.81 Signal® Shares 13.80 ETF Shares Market Price 13.76 Net Asset Value 13.80 S&P 500 Index 13.82 Large-Cap Core Funds Average 13.22 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares are available to certain institutional shareholders who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Y our Fund’s Performance at a Glance December 31, 2012, Through June 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard 500 Index Fund Investor Shares $131.37 $148.06 $1.332 $0.000 Admiral Shares 131.37 148.05 1.419 0.000 Signal Shares 108.52 122.29 1.173 0.000 ETF Shares 65.19 73.46 0.704 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard 500 Index Fund produced its strongest first-half result in 15 years, despite turbulence late in the six-month period ended June 30, 2013. For most of the period, U.S. stocks were on the ascent amid signs that the housing recovery was progressing and the job market was perking up. But markets turned rocky after Federal Reserve Chairman Ben Bernanke said June 19 that the central bank might decide to begin scaling back its stimulative bond-buying later this year. Still, U.S. stocks remained a safe haven for many investors anxious about unrest in Brazil and the Middle East, the recession in Europe, and signs of trouble in China’s economy. Outside the United States, results were muted for stocks in developed markets from Europe to Asia. Stocks in emerging markets tumbled. The 500 Index Fund returned nearly 14% for the half year, closely tracking its benchmark, the Standard & Poor’s 500 Index, and surpassing the average return of its peer group, which consists of large-capitalization core funds. All ten industry sectors posted positive returns. Financial, health care, and consumer discretionary stocks contributed the most to the fund’s advance. Information technology stocks, the fund’s largest sector holding, turned in modest results. 2 As domestic stocks rallied, their bond counterparts retreated While U.S. stocks generated robust returns for the six months, the same cannot be said for the U.S. bond market, which had its worst first-half performance since 1994. Bond returns, which sputtered along through most of the half year, turned negative in May and retreated further in June. The broad U.S. taxable bond market returned –2.44% for the six months as concerns about the Fed’s plans roiled fixed income investors even more than equity investors. Municipal bonds fared worse than taxable issues, returning –2.69%. The yield of the 10-year Treasury note finished the six months at 2.47%, jumping from 2.11% at the end of May and 1.67% at the end of April. (Bond yields and prices move in opposite directions.) The Fed kept its target for short-term rates between 0% and 0.25%. Returns from money market funds and savings accounts have been minuscule since the Fed imposed the historically low rates in December 2008 to combat the financial crisis. Markets were clearly unsettled by the prospect of the Fed’s scaling back its stimulus measures, known as quantitative easing. However, Vanguard’s chief economist, Joe Davis, pointed to a positive message in the Fed’s evolving stance. “The Federal Reserve is coming closer to the realization that the U.S. economy is stronger today than it was a year ago and so does not need the insurance, so to speak, of additional quantitative easing,” he said. Market Barometer Total Returns Periods Ended June 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.91% 21.24% 7.12% Russell 2000 Index (Small-caps) 15.86 24.21 8.77 Russell 3000 Index (Broad U.S. market) 14.06 21.46 7.25 MSCI All Country World Index ex USA (International) -0.04 13.63 -0.80 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.44% -0.69% 5.19% Barclays Municipal Bond Index (Broad tax-exempt market) -2.69 0.24 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.08 0.23 CPI Consumer Price Index 1.70% 1.75% 1.31% 3 Financial and health care stocks were the leading performers The S&P 500 Index achieved a succession of new highs in March, April, and May amid solid corporate earnings and encouraging U.S. economic data. As I mentioned above, the rally was briefly interrupted in June, when the index slid by more than 1 percent. But that did not significantly detract from the fund’s total return for the period. For the six months, each of the index’s economic sectors did well, with six of ten posting double-digit gains. Financials, the second-largest sector, contributed more than a fifth of the index’s overall return with a broad-based advance. Diversified financial services companies and commercial banks profited from better lending conditions and the recovering housing market. Asset managers also thrived as the investing climate kept improving. Health care was the next-largest contributor to returns. Pharmaceutical and biotech companies were among the best performers for the half-year as the industry continued to benefit from favorable rulings by the Food and Drug Administration and improved pipelines of new medicines. Health care providers and services also turned in impressive results. The consumer discretionary sector performed strongly, too. U.S. consumers were more confident about the economy and employment than they have been in Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal ETF Peer Group Shares Shares Shares Shares Average 500 Index Fund 0.17% 0.05% 0.05% 0.05% 1.15% The fund expense ratios shown are from the prospectus dated April 12, 2013, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2013, the fund’s annualized expense ratios were 0.17% for Investor Shares, 0.05% for Admiral Shares, 0.05% for Signal Shares, and 0.05% for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Large-Cap Core Funds. 4 several years. They spent more on entertainment, shopping, and eating out. Media companies, including cable and satellite operators, notched gains. Specialty retailers, hotels, and restaurants did well. The index did not benefit as much from its heavy weighting in information technology, which turned in the second-lowest sector return for the period. Some personal computer manufacturers did better by cutting costs. But the sector was hurt most by its holdings in the tablet and smartphone business; competition in it is fierce, and several key players fell short of earnings expectations as new products failed to deliver. In pursuing investment goals, long-term asset mix is key As I mentioned earlier, financial markets were rattled in June by the prospect that the Fed would begin scaling back its massive bond-buying program. Bond yields jumped (and so prices fell), and the stock market experienced some turmoil. Volatility and increased uncertainty can tempt investors to deviate from their investment plan. In the mutual fund industry, for example, the recent rise in bond yields has led to net redemptions from bond funds as investors try to sidestep losses that might arise from a sustained climb in interest rates. Keep in mind, however, that although interest rates remain low, nobody is certain what their next move will be—much less how financial markets will react to the change. In fact, it’s precisely because short-term market movements are unpredictable that trying to time the markets often fails, as Vanguard and other researchers have found. A recent Vanguard research paper notes that although many investors alter their portfolios based on emotional reactions to market movements, investment success actually is “largely determined by the long-term mixture of assets in a portfolio.” (You can find the full report, Vanguard’s Framework for Constructing Diversified Portfolios , at vanguard.com/research.) We continue to believe that sticking to a well-diversified portfolio of stocks, bonds, and money market instruments over the long haul—rather than making impulsive changes to try to avoid potential losses or capitalize on perceived opportunities—gives you the best chance of meeting your investment goals. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 11, 2013 5 500 Index Fund Fund Profile As of June 30, 2013 Share-Class Characteristics Investor Admiral Signal Shares Shares Shares ETF Shares Ticker Symbol VFINX VFIAX VIFSX VOO Expense Ratio 1 0.17% 0.05% 0.05% 0.05% 30-Day SEC Yield 2.03% 2.15% 2.15% 2.15% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 503 500 3,622 Median Market Cap $61.8B $61.8B $38.5B Price/Earnings Ratio 17.2x 17.2x 18.4x Price/Book Ratio 2.4x 2.4x 2.3x Return on Equity 18.0% 17.9% 16.4% Earnings Growth Rate 10.5% 10.5% 10.7% Dividend Yield 2.2% 2.2% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 2% — — Short-Term Reserves 0.1% — — Sector Diversification (% of equity exposure) DJ U.S. Total Market S&P 500 FA Fund Index Index Consumer Discretionary 12.2% 12.2% 13.0% Consumer Staples 10.5 10.5 9.2 Energy 10.5 10.5 9.7 Financials 16.7 16.7 17.9 Health Care 12.7 12.7 12.3 Industrials 10.2 10.2 11.1 Information Technology 17.8 17.8 17.2 Materials 3.3 3.3 3.7 Telecommunication Services 2.8 2.8 2.5 Utilities 3.3 3.3 3.4 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 1.00 Beta 1.00 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 2.8% Apple Inc. Computer Hardware 2.6 Microsoft Corp. Systems Software 1.8 Johnson & Johnson Pharmaceuticals 1.7 General Electric Co. Industrial Conglomerates 1.7 Google Inc. Internet Software & Services 1.6 Chevron Corp. Integrated Oil & Gas 1.6 Procter & Gamble Co. Household Products 1.5 Berkshire Hathaway Inc. Property & Casualty Insurance 1.4 Wells Fargo & Co. Diversified Banks 1.4 Top Ten 18.1% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 12, 2013, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2013, the fund’s annualized expense ratios were 0.17% for Investor Shares, 0.05% for Admiral Shares, 0.05% for Signal Shares, and 0.05% for ETF Shares. 6 500 Index Fund Investment Focus 7 500 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2002, Through June 30, 2013 Note: For 2013, performance data reflect the six months ended June 30, 2013. Average Annual Total Returns: Periods Ended June 30, 2013 Inception One Five Ten Date Year Years Years Investor Shares 8/31/1976 20.42% 6.91% 7.18% Admiral Shares 11/13/2000 20.55 7.03 7.28 Signal Shares 9/29/2006 20.55 7.03 5.02 1 ETF Shares 9/7/2010 Market Price 20.56 — 17.18 1 Net Asset Value 20.55 — 17.18 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 8 500 Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (12.2%) Walt Disney Co. 17,249,509 1,089,306 Home Depot Inc. 13,991,536 1,083,924 Comcast Corp. Class A 23,918,255 1,001,696 * Amazon.com Inc. 3,488,267 968,657 McDonald’s Corp. 9,602,377 950,635 News Corp. Class A 19,092,760 622,424 Ford Motor Co. 37,653,296 582,496 Time Warner Inc. 8,928,388 516,239 Starbucks Corp. 7,171,027 469,631 NIKE Inc. Class B 6,932,789 441,480 Target Corp. 6,146,241 423,230 Lowe’s Cos. Inc. 10,271,635 420,110 * priceline.com Inc. 494,030 408,627 TJX Cos. Inc. 6,893,961 345,112 * DIRECTV 5,349,784 329,654 Time Warner Cable Inc. 2,786,851 313,465 Yum! Brands Inc. 4,308,475 298,750 Viacom Inc. Class B 4,273,002 290,778 CBS Corp. Class B 5,465,556 267,102 * General Motors Co. 7,373,411 245,608 Johnson Controls Inc. 6,560,833 234,812 * Discovery Communications Inc. Class A 2,343,862 180,970 Macy’s Inc. 3,674,620 176,382 VF Corp. 839,169 162,010 Omnicom Group Inc. 2,476,680 155,709 Coach Inc. 2,691,304 153,646 Mattel Inc. 3,308,232 149,896 * Bed Bath & Beyond Inc. 2,093,612 148,437 * AutoZone Inc. 347,971 147,432 Carnival Corp. 4,252,663 145,824 * Dollar General Corp. 2,884,894 145,485 Delphi Automotive plc 2,784,878 141,165 Ross Stores Inc. 2,105,286 136,444 * O’Reilly Automotive Inc. 1,058,034 119,156 Starwood Hotels & Resorts Worldwide Inc. 1,863,473 117,753 Harley-Davidson Inc. 2,146,719 117,683 Market Value Shares ($000) Gap Inc. 2,777,114 115,889 Genuine Parts Co. 1,484,269 115,877 * Netflix Inc. 537,742 113,512 L Brands Inc. 2,300,519 113,301 * Dollar Tree Inc. 2,143,817 108,992 * Chipotle Mexican Grill Inc. Class A 296,063 107,871 Ralph Lauren Corp. Class A 583,299 101,342 Staples Inc. 6,358,987 100,853 * CarMax Inc. 2,150,820 99,282 Kohl’s Corp. 1,951,491 98,570 Wynn Resorts Ltd. 764,243 97,823 PVH Corp. 776,249 97,070 * BorgWarner Inc. 1,106,766 95,348 Marriott International Inc. 2,294,473 92,628 Whirlpool Corp. 758,157 86,703 Nordstrom Inc. 1,424,315 85,373 Tiffany & Co. 1,148,628 83,666 Wyndham Worldwide Corp. 1,301,337 74,475 Newell Rubbermaid Inc. 2,763,191 72,534 H&R Block Inc. 2,608,231 72,378 Best Buy Co. Inc. 2,571,491 70,279 PetSmart Inc. 989,521 66,288 * TripAdvisor Inc. 1,057,373 64,362 Darden Restaurants Inc. 1,243,246 62,759 * PulteGroup Inc. 3,266,108 61,958 Interpublic Group of Cos. Inc. 4,103,204 59,702 DR Horton Inc. 2,685,277 57,143 Lennar Corp. Class A 1,584,644 57,111 Family Dollar Stores Inc. 913,848 56,942 Scripps Networks Interactive Inc. Class A 814,266 54,360 Expedia Inc. 893,114 53,721 Gannett Co. Inc. 2,192,212 53,621 * Fossil Group Inc. 505,758 52,250 Comcast Corp. 1,304,720 51,758 Hasbro Inc. 1,102,772 49,437 GameStop Corp. Class A 1,139,753 47,904 9 500 Index Fund Market Value Shares ($000) ^ Leggett & Platt Inc. 1,368,610 42,550 * Urban Outfitters Inc. 1,055,465 42,451 International Game Technology 2,494,066 41,676 Garmin Ltd. 1,048,991 37,931 * Goodyear Tire & Rubber Co. 2,355,119 36,010 Harman International Industries Inc. 651,823 35,329 Cablevision Systems Corp. Class A 2,075,183 34,905 Abercrombie & Fitch Co. 751,420 34,002 *,^ JC Penney Co. Inc. 1,373,588 23,461 Washington Post Co. Class B 43,417 21,004 * AutoNation Inc. 372,484 16,162 * Apollo Group Inc. Class A 182 3 16,720,294 Consumer Staples (10.5%) Procter & Gamble Co. 26,251,222 2,021,082 Coca-Cola Co. 36,686,110 1,471,480 Philip Morris International Inc. 15,664,957 1,356,899 PepsiCo Inc. 14,811,609 1,211,441 Wal-Mart Stores Inc. 15,692,051 1,168,901 Altria Group Inc. 19,238,995 673,172 CVS Caremark Corp. 11,727,295 670,567 Mondelez International Inc. Class A 17,091,577 487,623 Colgate-Palmolive Co. 8,397,754 481,107 Costco Wholesale Corp. 4,182,539 462,463 Walgreen Co. 8,258,260 365,015 Kimberly-Clark Corp. 3,683,739 357,838 Kraft Foods Group Inc. 5,693,862 318,116 General Mills Inc. 6,174,511 299,649 Archer-Daniels-Midland Co. 6,312,222 214,047 Sysco Corp. 5,684,381 194,178 Kroger Co. 4,981,121 172,048 Whole Foods Market Inc. 3,303,745 170,077 Lorillard Inc. 3,618,109 158,039 Kellogg Co. 2,430,559 156,115 Mead Johnson Nutrition Co. 1,939,236 153,646 Estee Lauder Cos. Inc. Class A 2,303,195 151,481 Reynolds American Inc. 3,049,211 147,490 ConAgra Foods Inc. 3,992,126 139,445 Hershey Co. 1,435,682 128,178 JM Smucker Co. 1,027,238 105,960 Clorox Co. 1,261,073 104,846 Brown-Forman Corp. Class B 1,452,576 98,122 Beam Inc. 1,540,913 97,247 Dr Pepper Snapple Group Inc. 1,954,393 89,765 Market Value Shares ($000) McCormick & Co. Inc. 1,263,296 88,885 Avon Products Inc. 4,148,246 87,238 Coca-Cola Enterprises Inc. 2,467,273 86,749 * Monster Beverage Corp. 1,382,898 84,039 * Constellation Brands Inc. Class A 1,476,049 76,932 Campbell Soup Co. 1,709,595 76,573 Molson Coors Brewing Co. Class B 1,504,072 71,985 Tyson Foods Inc. Class A 2,718,940 69,822 Safeway Inc. 2,309,192 54,635 Hormel Foods Corp. 1,293,625 49,908 14,372,803 Energy (10.5%) Exxon Mobil Corp. 42,587,589 3,847,789 Chevron Corp. 18,571,600 2,197,763 Schlumberger Ltd. 12,733,531 912,485 ConocoPhillips 11,710,677 708,496 Occidental Petroleum Corp. 7,716,407 688,535 Anadarko Petroleum Corp. 4,803,058 412,727 Halliburton Co. 8,927,061 372,437 Phillips 66 5,931,010 349,396 EOG Resources Inc. 2,605,947 343,151 Apache Corp. 3,753,154 314,627 National Oilwell Varco Inc. 4,092,439 281,969 Marathon Oil Corp. 6,788,993 234,763 Kinder Morgan Inc. 6,051,384 230,860 Marathon Petroleum Corp. 3,110,791 221,053 Spectra Energy Corp. 6,409,568 220,874 Williams Cos. Inc. 6,538,837 212,316 Noble Energy Inc. 3,439,904 206,532 Baker Hughes Inc. 4,231,772 195,212 Hess Corp. 2,860,603 190,201 Pioneer Natural Resources Co. 1,308,107 189,348 Devon Energy Corp. 3,616,480 187,623 Valero Energy Corp. 5,223,527 181,622 * Cameron International Corp. 2,375,711 145,298 Cabot Oil & Gas Corp. 2,018,477 143,352 Ensco plc Class A 2,231,352 129,686 * FMC Technologies Inc. 2,271,773 126,492 * Southwestern Energy Co. 3,366,785 122,989 Range Resources Corp. 1,561,860 120,763 EQT Corp. 1,440,867 114,362 Murphy Oil Corp. 1,737,625 105,804 Chesapeake Energy Corp. 4,970,254 101,294 Noble Corp. 2,425,780 91,161 Tesoro Corp. 1,300,836 68,060 Helmerich & Payne Inc. 1,019,167 63,647 * Denbury Resources Inc. 3,574,104 61,903 CONSOL Energy Inc. 2,189,733 59,342 QEP Resources Inc. 1,716,943 47,697 10 500 Index Fund Market Value Shares ($000) Diamond Offshore Drilling Inc. 665,793 45,800 Nabors Industries Ltd. 2,821,847 43,202 * Rowan Cos. plc Class A 1,189,522 40,527 Peabody Energy Corp. 2,582,436 37,807 * WPX Energy Inc. 1,920,597 36,376 * Newfield Exploration Co. 1,299,241 31,039 14,436,380 Financials (16.6%) Wells Fargo & Co. 47,177,981 1,947,035 JPMorgan Chase & Co. 36,201,886 1,911,098 * Berkshire Hathaway Inc. Class B 15,944,283 1,784,484 Citigroup Inc. 29,144,902 1,398,081 Bank of America Corp. 103,255,016 1,327,860 American Express Co. 9,154,808 684,413 US Bancorp 17,715,951 640,432 * American International Group Inc. 14,140,488 632,080 Goldman Sachs Group Inc. 4,128,090 624,374 MetLife Inc. 10,488,020 479,932 Simon Property Group Inc. 2,977,234 470,165 PNC Financial Services Group Inc. 5,070,795 369,762 Capital One Financial Corp. 5,595,084 351,427 Prudential Financial Inc. 4,463,329 325,957 Morgan Stanley 13,141,858 321,056 Bank of New York Mellon Corp. 11,116,722 311,824 BlackRock Inc. 1,195,727 307,122 ACE Ltd. 3,258,135 291,538 Travelers Cos. Inc. 3,605,262 288,133 State Street Corp. 4,368,183 284,849 American Tower Corporation 3,787,895 277,160 Aflac Inc. 4,465,528 259,537 BB&T Corp. 6,720,804 227,701 Charles Schwab Corp. 10,543,317 223,835 Discover Financial Services 4,697,300 223,779 CME Group Inc. 2,942,079 223,539 Allstate Corp. 4,488,617 215,992 Public Storage 1,382,625 211,998 Marsh & McLennan Cos. Inc. 5,272,168 210,465 Chubb Corp. 2,482,287 210,126 HCP Inc. 4,353,094 197,805 Ventas Inc. 2,807,877 195,035 Aon plc 2,960,789 190,527 Health Care REIT Inc. 2,724,229 182,605 T. Rowe Price Group Inc. 2,483,871 181,695 Franklin Resources Inc. 1,323,633 180,041 Prologis Inc. 4,771,922 179,997 Equity Residential 3,070,056 178,247 Market Value Shares ($000) * Berkshire Hathaway Inc. Class A 1,019 171,803 SunTrust Banks Inc. 5,162,085 162,967 Weyerhaeuser Co. 5,523,275 157,358 AvalonBay Communities Inc. 1,164,848 157,150 Ameriprise Financial Inc. 1,930,221 156,116 Boston Properties Inc. 1,453,312 153,281 Fifth Third Bancorp 8,377,319 151,211 McGraw Hill Financial Inc. 2,625,325 139,641 Invesco Ltd. 4,258,754 135,428 Hartford Financial Services Group Inc. 4,366,495 135,012 Vornado Realty Trust 1,629,296 134,987 Progressive Corp. 5,308,233 134,935 M&T Bank Corp. 1,173,806 131,173 Loews Corp. 2,943,164 130,676 Regions Financial Corp. 13,537,318 129,011 * IntercontinentalExchange Inc. 696,950 123,890 Northern Trust Corp. 2,085,219 120,734 Host Hotels & Resorts Inc. 7,133,010 120,334 Moody’s Corp. 1,857,311 113,166 Principal Financial Group Inc. 2,641,684 98,931 KeyCorp 8,816,674 97,336 SLM Corp. 4,254,604 97,260 NYSE Euronext 2,327,377 96,353 Lincoln National Corp. 2,571,282 93,775 XL Group plc Class A 2,774,756 84,131 Kimco Realty Corp. 3,914,970 83,898 Macerich Co. 1,316,892 80,291 Unum Group 2,556,601 75,087 Leucadia National Corp. 2,825,908 74,095 Plum Creek Timber Co. Inc. 1,559,701 72,791 Comerica Inc. 1,787,594 71,200 * CBRE Group Inc. Class A 2,908,576 67,944 Cincinnati Financial Corp. 1,407,557 64,607 Huntington Bancshares Inc. 8,033,596 63,305 Torchmark Corp. 885,754 57,698 * Genworth Financial Inc. Class A 4,722,850 53,888 Zions Bancorporation 1,764,670 50,964 People’s United Financial Inc. 3,247,211 48,383 Apartment Investment & Management Co. Class A 1,397,418 41,978 Hudson City Bancorp Inc. 4,553,160 41,707 Assurant Inc. 738,408 37,592 NASDAQ OMX Group Inc. 1,127,461 36,969 * E*TRADE Financial Corp. 2,751,407 34,833 Legg Mason Inc. 1,069,377 33,161 22,838,756 11 500 Index Fund Market Value Shares ($000) Health Care (12.7%) Johnson & Johnson 26,903,656 2,309,948 Pfizer Inc. 63,925,999 1,790,567 Merck & Co. Inc. 28,922,004 1,343,427 * Gilead Sciences Inc. 14,609,893 748,173 Amgen Inc. 7,183,283 708,703 Bristol-Myers Squibb Co. 15,732,376 703,080 UnitedHealth Group Inc. 9,769,666 639,718 AbbVie Inc. 15,169,034 627,088 Abbott Laboratories 14,930,805 520,786 Medtronic Inc. 9,686,815 498,580 * Biogen Idec Inc. 2,273,586 489,276 * Express Scripts Holding Co. 7,818,830 482,344 * Celgene Corp. 3,995,168 467,075 Eli Lilly & Co. 9,495,396 466,414 Baxter International Inc. 5,190,779 359,565 Thermo Fisher Scientific Inc. 3,437,743 290,936 Covidien plc 4,506,204 283,170 McKesson Corp. 2,170,492 248,521 Allergan Inc. 2,838,860 239,146 WellPoint Inc. 2,876,796 235,437 Aetna Inc. 3,622,795 230,192 Cigna Corp. 2,732,799 198,101 * Intuitive Surgical Inc. 384,662 194,862 Becton Dickinson and Co. 1,860,478 183,871 Stryker Corp. 2,751,907 177,993 * Alexion Pharmaceuticals Inc. 1,869,066 172,403 * Regeneron Pharmaceuticals Inc. 731,592 164,520 Cardinal Health Inc. 3,273,930 154,530 * Actavis Inc. 1,223,538 154,435 Zoetis Inc. 4,780,900 147,682 Agilent Technologies Inc. 3,299,388 141,082 * Cerner Corp. 1,399,249 134,454 Humana Inc. 1,508,516 127,289 St. Jude Medical Inc. 2,713,991 123,839 AmerisourceBergen Corp. Class A 2,211,569 123,472 * Life Technologies Corp. 1,650,228 122,133 Zimmer Holdings Inc. 1,612,528 120,843 * Boston Scientific Corp. 12,921,600 119,783 * Mylan Inc. 3,650,003 113,260 Perrigo Co. 846,627 102,442 * DaVita HealthCare Partners Inc. 810,591 97,919 * Forest Laboratories Inc. 2,247,590 92,151 Quest Diagnostics Inc. 1,513,540 91,766 * Laboratory Corp. of America Holdings 890,398 89,129 * Waters Corp. 820,719 82,113 CR Bard Inc. 716,844 77,907 * CareFusion Corp. 2,105,288 77,580 Market Value Shares ($000) * Edwards Lifesciences Corp. 1,081,874 72,702 * Varian Medical Systems Inc. 1,038,447 70,043 * Hospira Inc. 1,585,055 60,723 DENTSPLY International Inc. 1,372,277 56,208 * Tenet Healthcare Corp. 991,282 45,698 PerkinElmer Inc. 1,073,630 34,893 Patterson Cos. Inc. 802,417 30,171 17,438,143 Industrials (10.1%) General Electric Co. 99,038,154 2,296,695 United Technologies Corp. 8,100,660 752,875 Union Pacific Corp. 4,470,828 689,759 Boeing Co. 6,539,953 669,953 3M Co. 6,081,861 665,051 Honeywell International Inc. 7,535,803 597,891 United Parcel Service Inc. Class B 6,805,214 588,515 Caterpillar Inc. 6,297,390 519,472 Emerson Electric Co. 6,885,269 375,523 Danaher Corp. 5,573,142 352,780 Precision Castparts Corp. 1,401,584 316,772 Deere & Co. 3,716,698 301,982 Eaton Corp. plc 4,531,333 298,207 FedEx Corp. 2,822,482 278,240 Lockheed Martin Corp. 2,547,050 276,253 Illinois Tool Works Inc. 3,969,123 274,544 General Dynamics Corp. 3,179,844 249,077 CSX Corp. 9,788,301 226,991 Norfolk Southern Corp. 3,017,908 219,251 Raytheon Co. 3,109,072 205,572 Northrop Grumman Corp. 2,252,453 186,503 Cummins Inc. 1,690,030 183,301 PACCAR Inc. 3,387,928 181,796 Waste Management Inc. 4,204,755 169,578 Ingersoll-Rand plc 2,662,406 147,817 Tyco International Ltd. 4,444,151 146,435 WW Grainger Inc. 572,837 144,458 Parker Hannifin Corp. 1,429,512 136,375 Dover Corp. 1,638,752 127,265 Stanley Black & Decker Inc. 1,550,746 119,873 Fastenal Co. 2,585,699 118,554 Roper Industries Inc. 948,322 117,801 Pentair Ltd. 1,956,800 112,888 Kansas City Southern 1,055,296 111,819 Rockwell Automation Inc. 1,337,577 111,206 Republic Services Inc. Class A 2,842,407 96,471 Fluor Corp. 1,559,946 92,520 * Stericycle Inc. 826,332 91,252 12 500 Index Fund Market Value Shares ($000) Southwest Airlines Co. 6,918,173 89,175 CH Robinson Worldwide Inc. 1,537,809 86,594 ADT Corp. 2,095,503 83,506 Rockwell Collins Inc. 1,299,369 82,393 Expeditors International of Washington Inc. 1,978,914 75,219 Flowserve Corp. 1,369,457 73,964 L-3 Communications Holdings Inc. 861,978 73,906 Pall Corp. 1,068,604 70,987 Textron Inc. 2,661,247 69,325 * Jacobs Engineering Group Inc. 1,252,704 69,062 Equifax Inc. 1,155,141 68,072 Masco Corp. 3,418,071 66,618 * Quanta Services Inc. 2,039,508 53,965 Snap-on Inc. 558,096 49,883 Joy Global Inc. 1,017,722 49,390 Xylem Inc. 1,774,657 47,809 Cintas Corp. 997,472 45,425 Robert Half International Inc. 1,336,537 44,413 Iron Mountain Inc. 1,607,041 42,763 Avery Dennison Corp. 953,754 40,783 Dun & Bradstreet Corp. 383,148 37,338 Ryder System Inc. 498,037 30,276 ^ Pitney Bowes Inc. 1,932,609 28,371 13,930,552 Information Technology (17.7%) Apple Inc. 8,990,428 3,560,929 Microsoft Corp. 71,988,603 2,485,766 * Google Inc. Class A 2,573,908 2,265,991 International Business Machines Corp. 9,982,835 1,907,820 Cisco Systems Inc. 51,188,256 1,244,386 Intel Corp. 47,612,471 1,153,174 Oracle Corp. 35,192,764 1,081,122 QUALCOMM Inc. 16,549,262 1,010,829 Visa Inc. Class A 4,854,170 887,100 * eBay Inc. 11,187,199 578,602 Mastercard Inc. Class A 1,001,359 575,281 EMC Corp. 20,121,943 475,280 Hewlett-Packard Co. 18,471,743 458,099 Accenture plc Class A 6,226,441 448,055 Texas Instruments Inc. 10,623,501 370,441 Automatic Data Processing Inc. 4,647,394 320,020 * Yahoo! Inc. 9,125,153 229,133 * Adobe Systems Inc. 4,807,559 219,032 Corning Inc. 14,128,414 201,047 * Salesforce.com Inc. 5,198,387 198,474 Dell Inc. 14,057,369 187,666 TE Connectivity Ltd. 3,978,964 181,202 * Cognizant Technology Solutions Corp. Class A 2,888,826 180,869 Market Value Shares ($000) Applied Materials Inc. 11,508,910 171,598 Broadcom Corp. Class A 5,031,506 169,864 Intuit Inc. 2,673,321 163,153 Motorola Solutions Inc. 2,601,863 150,206 Symantec Corp. 6,672,374 149,928 * SanDisk Corp. 2,330,613 142,400 * Micron Technology Inc. 9,866,361 141,385 Seagate Technology plc 3,056,447 137,021 Analog Devices Inc. 2,951,577 132,998 * NetApp Inc. 3,452,201 130,424 Western Digital Corp. 2,037,632 126,517 Fidelity National Information Services Inc. 2,807,385 120,268 Amphenol Corp. Class A 1,530,762 119,308 Paychex Inc. 3,101,943 113,283 * Fiserv Inc. 1,275,417 111,484 * Citrix Systems Inc. 1,792,204 108,124 Xerox Corp. 11,760,896 106,671 Altera Corp. 3,066,310 101,158 Xilinx Inc. 2,527,304 100,107 * Juniper Networks Inc. 4,848,913 93,633 Western Union Co. 5,335,945 91,298 CA Inc. 3,172,445 90,827 KLA-Tencor Corp. 1,588,812 88,544 * Red Hat Inc. 1,815,922 86,837 Linear Technology Corp. 2,234,085 82,304 * Teradata Corp. 1,565,051 78,613 NVIDIA Corp. 5,535,254 77,660 * Autodesk Inc. 2,153,138 73,077 * Akamai Technologies Inc. 1,701,934 72,417 Microchip Technology Inc. 1,888,167 70,334 * Lam Research Corp. 1,558,498 69,104 * Electronic Arts Inc. 2,898,647 66,582 * VeriSign Inc. 1,443,754 64,478 Computer Sciences Corp. 1,438,900 62,981 * BMC Software Inc. 1,268,612 57,265 * F5 Networks Inc. 754,740 51,926 Harris Corp. 1,049,529 51,689 Molex Inc. 1,323,418 38,829 SAIC Inc. 2,726,952 37,986 Total System Services Inc. 1,540,405 37,709 * LSI Corp. 5,271,427 37,638 FLIR Systems Inc. 1,360,887 36,703 Jabil Circuit Inc. 1,768,850 36,049 * JDS Uniphase Corp. 2,268,876 32,626 * Teradyne Inc. 1,828,680 32,130 * First Solar Inc. 637,350 28,509 *,^ Advanced Micro Devices Inc. 5,825,350 23,767 Molex Inc. Class A 4,051 101 24,387,831 Materials (3.3%) Monsanto Co. 5,113,069 505,171 EI du Pont de Nemours & Co. 8,816,220 462,852 Dow Chemical Co. 11,585,489 372,705 13 500 Index Fund Market Value Shares ($000) Praxair Inc. 2,832,705 326,214 Freeport-McMoRan Copper & Gold Inc. 9,943,982 274,553 LyondellBasell Industries NV Class A 3,638,011 241,055 Ecolab Inc. 2,551,687 217,378 PPG Industries Inc. 1,366,255 200,033 International Paper Co. 4,260,745 188,794 Air Products & Chemicals Inc. 1,995,359 182,715 Sherwin-Williams Co. 820,088 144,828 Newmont Mining Corp. 4,762,324 142,632 Mosaic Co. 2,650,609 142,629 Nucor Corp. 3,043,681 131,852 Eastman Chemical Co. 1,484,694 103,943 CF Industries Holdings Inc. 567,810 97,379 Sigma-Aldrich Corp. 1,152,521 92,617 Alcoa Inc. 10,242,678 80,098 FMC Corp. 1,303,780 79,609 Vulcan Materials Co. 1,244,616 60,252 Airgas Inc. 631,152 60,250 Ball Corp. 1,424,839 59,188 International Flavors & Fragrances Inc. 780,468 58,660 MeadWestvaco Corp. 1,694,856 57,812 Sealed Air Corp. 1,875,746 44,924 * Owens-Illinois Inc. 1,575,540 43,784 Bemis Co. Inc. 985,450 38,571 Allegheny Technologies Inc. 1,035,583 27,246 ^ United States Steel Corp. 1,383,992 24,261 ^ Cliffs Natural Resources Inc. 1,468,512 23,863 4,485,868 Telecommunication Services (2.8%) AT&T Inc. 51,529,881 1,824,158 Verizon Communications Inc. 27,403,859 1,379,510 CenturyLink Inc. 5,833,397 206,211 * Crown Castle International Corp. 2,807,871 203,262 * Sprint Nextel Corp. 28,906,462 202,923 ^ Windstream Corp. 5,677,456 43,773 ^ Frontier Communications Corp. 9,556,528 38,704 3,898,541 Utilities (3.3%) Duke Energy Corp. 6,759,543 456,269 Southern Co. 8,336,643 367,896 NextEra Energy Inc. 4,067,169 331,393 Dominion Resources Inc. 5,532,941 314,382 Exelon Corp. 8,197,287 253,132 Market Value Shares ($000) American Electric Power Co. Inc. 4,655,363 208,467 PG&E Corp. 4,235,073 193,670 Sempra Energy 2,158,898 176,512 PPL Corp. 5,673,411 171,677 Consolidated Edison Inc. 2,805,329 163,579 Public Service Enterprise Group Inc. 4,846,162 158,276 Edison International 3,120,538 150,285 FirstEnergy Corp. 4,005,669 149,572 Xcel Energy Inc. 4,762,553 134,971 Northeast Utilities 3,013,458 126,626 Entergy Corp. 1,706,591 118,915 DTE Energy Co. 1,666,113 111,646 CenterPoint Energy Inc. 4,104,451 96,414 Wisconsin Energy Corp. 2,190,642 89,794 NiSource Inc. 2,988,667 85,595 NRG Energy Inc. 3,088,787 82,471 ONEOK Inc. 1,974,052 81,548 Ameren Corp. 2,323,906 80,035 AES Corp. 5,934,743 71,158 CMS Energy Corp. 2,545,214 69,153 SCANA Corp. 1,336,057 65,600 Pinnacle West Capital Corp. 1,053,028 58,411 AGL Resources Inc. 1,131,897 48,513 Pepco Holdings Inc. 2,380,851 47,998 Integrys Energy Group Inc. 757,801 44,354 TECO Energy Inc. 1,961,848 33,724 4,542,036 Total Common Stocks (Cost $84,066,906) 137,051,204 Temporary Cash Investments (0.5%) 1 Money Market Fund (0.5%) Vanguard Market Liquidity Fund, 0.127% 663,495,929 663,496 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Fannie Mae Discount Notes, 0.085%-0.110%, 8/21/13 14,300 14,297 Fannie Mae Discount Notes, 0.145%, 12/26/13 1,000 999 Federal Home Loan Bank Discount Notes, 0.085%, 10/23/13 5,000 4,998 Federal Home Loan Bank Discount Notes, 0.090%, 10/25/13 7,000 6,997 14 500 Index Fund Face Market Amount Value ($000) ($000) Federal Home Loan Bank Discount Notes, 0.100%, 11/13/13 1,500 1,499 Freddie Mac Discount Notes, 0.130%, 9/16/13 4,100 4,099 32,889 Total Temporary Cash Investments (Cost $696,388) 696,385 Total Investments (100.2%) (Cost $84,763,294) 137,747,589 Other Assets and Liabilities (-0.2%) Other Assets 531,258 Liabilities 3 (770,697) (239,439) Net Assets (100%) 137,508,150 At June 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 87,703,178 Overdistributed Net Investment Income (81,821) Accumulated Net Realized Losses (3,090,856) Unrealized Appreciation (Depreciation) Investment Securities 52,984,295 Futures Contracts (6,646) Net Assets 137,508,150 Amount ($000) Investor Shares—Net Assets Applicable to 175,407,888 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 25,970,119 Net Asset Value Per Share— Investor Shares $148.06 Admiral Shares—Net Assets Applicable to 467,970,683 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 69,284,140 Net Asset Value Per Share— Admiral Shares $148.05 Signal Shares—Net Assets Applicable to 266,974,334 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 32,649,484 Net Asset Value Per Share— Signal Shares $122.29 ETF Shares—Net Assets Applicable to 130,736,075 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 9,604,407 Net Asset Value Per Share— ETF Shares $73.46 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $ 39 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 1 00.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7
